NUMBER 13-11-00325-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

REYES URBINA,                                                             Appellant,

                                          v.

DESIGNER HOMES CO., INC., ONESIMO MARTINEZ,
JAVIER VILLESCAS [ERRONEOUSLY SUED AS JAVIER
BILOLESCAS OR BILLESCAS], COMPASS BANK AND
GREGORY S. KAZEN, IN HIS CAPACITY ONLY AS
SUBSTITUTE TRUSTEE,                                                      Appellees.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                        MEMORANDUM OPINION
               Before Justices Benavides, Vela, and Perkes
                    Memorandum Opinion Per Curiam
      On August 25, 2011, this Court dismissed this appeal for want of jurisdiction and

failure to comply with a notice from this Court. The case was reinstated on October 4,
2011.    On October 20, 2011, appellees, Designer Homes Company and Onesimo

Martinez, filed a motion to dismiss the appeal for want of jurisdiction. On January 24,

2012, Compass Bank and Javier Villescas filed a conditional motion to dismiss. We

agree that we have no jurisdiction over this appeal.

        Appellant, Reyes Urbina, filed suit against Designer Homes Company and

Onesimo Martinez, the appellees in this appeal. Appellant also sued Compass Bank

and Javier Villescas ("Compass"). The summary judgment in the Compass case was

severed from the underlying case after counterclaims filed by Compass were non-suited.

All issues with respect to Compass and Villescas were made part of the severed cause

and have been separately appealed. That case was docketed in this Court as Cause

No. 13-11-326-CV.     Appellant also sued Gregory Kazen, who was non-suited and

dismissed in February 2010.

        After appellant sued, Designer Homes and Martinez filed counterclaims against

appellant for breach of contract, quantum meruit, promissory estoppel and slander. On

April 5, 2011, the trial court granted appellees' motion for summary judgment, which

addressed only the causes of action brought by appellant against Designer Homes and

Martinez. Although the summary judgment indicated that it finally disposed of all parties

and claims, there is nothing in the record to show that the counterclaims of appellees had

actually been disposed.

        An appeal may be taken only from a final judgment. Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001).             There is no presumption of finality for

summary-judgment orders. See Ford v. Exxon Mobil Chem. Co., 235 S.W.3d 615, 617


                                            2
(Tex. 2007) (citing Lehmann, 39 S.W.3d at 205–06). A trial court's order is not final

where the record demonstrates the existence of claims or parties not mentioned in the

order. Lehmann, 39 S.W.3d at 206. Here, there is clearly no mention that the trial court

disposed of appellees' counterclaims.    Thus, the order granting summary judgment

against appellant remains interlocutory and is not appealable. The traditional "Mother

Hubbard" clause contained in the summary judgment motion is not sufficient to render

final an otherwise partial summary judgment. Id. at 204.

      After further review, the previous order reinstating the case was improvidently

granted.   We grant Designer Homes and Martinez's motion to dismiss the appeal.

Compass Bank and Javier Villescas's conditional motion to dismiss is dismissed as moot.




                                               Per Curiam

Delivered and filed the
12th day of April, 2012.




                                           3